52 So. 2d 130 (1951)
DENT
v.
MARGARET ANN SUPER MARKETS, Inc.
Supreme Court of Florida, Division B.
April 20, 1951.
Cushman, Woodard & Gotthardt, Miami, for appellant.
Choate & Sinclair, Miami, for appellee.
*131 ROBERTS, Justice.
This is an appeal from an order granting a motion for new trial in a suit filed by appellant against appellee to recover damages for false imprisonment and malicious prosecution, a verdict having been returned in appellant's favor.
This court has many times held that the granting of a new trial rests primarily in the sound legal discretion of the trial court, and that his determination will not be disturbed in the absence of a clear abuse of discretion. See Florida Coastal Theatres, Inc., v. Belflower, 159 Fla. 741, 32 So. 2d 738, and cases therein cited. No such abuse of discretion has been shown; and, accordingly, the order granting a new trial should be and it is hereby
Affirmed.
SEBRING, C.J., and CHAPMAN and ADAMS, JJ., concur.